COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 GETOSA, INC.,                                                 No. 08-20-00079-CV
                                                 §
                           Appellant,                             Appeal from the
                                                 §
 v.                                                             327th District Court
                                                 §
 THE CITY OF EL PASO,                                        of El Paso County, Texas
                                                 §
                            Appellee.                          (TC# 2016DTX0641)
                                                 §
                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the reply brief until January 14, 2021. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ordered that the Hon. Oscar Javier Ornelas, the Appellant’s attorney, prepare

the Appellant’s Reply Brief and forward the same to this Court on or before January 14, 2021.

       IT IS SO ORDERED this 22nd day of December, 2020.


                                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.